Citation Nr: 1820817	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  11-31 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), previously characterized as panic disorder without agoraphobia.

2.  Entitlement to a rating in excess of 20 percent prior to December 18, 2015, and a rating in excess of 40 percent from that date, for chronic lumbar strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD and chronic lumbar strain, prior to January 1, 2016.


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to July 1992, and from December 2004 to January 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2010, July 2010, and October 2013 rating decisions.

In the June 2010 rating decision, the RO, inter alia, reduced the rating for the Veteran's service-connected chronic lumbar strain from 20 to 10 percent, effective March 7, 2010.  The Veteran filed a notice of disagreement (NOD) in August 2010, and a statement of the case (SOC) was issued in October 2011.  Later in October 2011, the RO issued a rating decision changing the effective date of this reduction from March 7, 2010 to May 7, 2010 (the date of a VA examination).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.

In the July 2010 rating decision, the RO denied service connection for PTSD.  In October 2010, the Veteran filed a NOD.  An SOC was issued in September 2011, and the Veteran filed a substantive appeal (via a VA Form 9) in November 2011.

In the October 2013 rating decision, the RO, inter alia, continued a 50 percent rating for the Veteran's service-connected panic disorder without agoraphobia.  In October 2013, the Veteran filed a NOD.  An SOC was issued in April 2014, and the Veteran filed a substantive appeal (via a VA Form 9) in June 2014.

In January 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file. 
In May 2015, the Board, inter alia, recharacterized the appeal with respect to the rating matter for the Veteran's chronic lumbar strain as encompassing a claim for restoration of a 20 percent rating for chronic lumbar strain as well as a claim for a rating in excess of 20 percent for chronic lumbar strain, and granted restoration of the 20 percent rating for chronic lumbar strain from May 7, 2010.  The Board also, inter alia, expanded the appeal to include a claim for a TDIU due to chronic lumbar strain and panic disorder (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded the TDIU claim, along with the claims for service connection for PTSD and for increased ratings for chronic lumbar strain and for panic disorder, to the agency or original jurisdiction (AOJ) for further action, to include additional development of the evidence.  In an August 2015 rating decision, the RO effectuated the Board's decision, restoring a 20 percent rating for chronic lumbar strain, effective May 7, 2010.

After accomplishing further action, in a January 2016 rating decision, the AOJ, inter alia, awarded an increased, 40 percent rating for chronic lumbar strain, effective December 18, 2015 (the date of a VA examination).  Inasmuch as higher ratings for the Veteran's chronic lumbar strain are assignable before and after December 18, 2015, the Board has characterized the increased rating issue for chronic lumbar strain to encompass the matters of a higher rating at each stage (as reflected on the title page).  See Hart, supra, and AB, supra.  Also in January 2016, the AOJ, inter alia, continued to deny service connection for PTSD, and denied the ratings higher than those already assigned for chronic lumbar strain and for panic disorder, as well as a TDIU due to chronic lumbar strain and panic disorder (as reflected in a January 2016 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

In October 2016, the Board remanded the claims remaining on appeal to the AOJ for further action, to include additional development of the evidence.  

After accomplishing further action, in a July 2017 rating decision, the AOJ, inter alia, granted service connection for PTSD, and recharcterized his service connected psychiatric disability (as reflected on the title page).  The AOJ also, inter alia, granted a TDIU, effective January 1, 2016.  However, inasmuch as the matter of entitlement to a TDIU has been deemed a component of the current claims for increased ratings (see Rice, supra), and a TDIU has been granted from only January 1, 2016, the matter of entitlement to a TDIU due to the disabilities under current consideration, for the period prior to January 1, 2016, remains before the Board (as reflected on the title page).  Also in July 2017, the AOJ continued to deny a rating in excess of 20 percent prior to December 18, 2015, and a rating in excess of 40 percent from that date, for chronic lumbar strain, as well as denied a rating in excess of 50 percent for PTSD (previously characterized as panic disorder, (as reflected in a July 2017 SSOC), and returned these matters to the Board for further appellate consideration.

In September 2017, the Board again remanded the remaining claims on appeal to the AOJ for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny ratings higher than those already assigned for chronic lumbar strain and for PTSD (as reflected in a December 2017 SSOC), and returned these matters to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decision addressing the claim for an increased rating for PTSD is set forth below.  The remaining claims for an increased rating for chronic lumbar strain and for a TDIU are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  The collective evidence is, at least, relatively evenly balanced on whether the Veteran has manifested psychiatric symptoms of the type and extent, frequency and/or severity (as appropriate) that suggest occupational and social impairment with major deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating for PTSD (previously characterized as panic disorder without agoraphobia).are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the Board's favorable resolution of the claim for an increased rating for PTSD to the full extent sought, the Board finds that all necessary actions in connection with the claim have been accomplished. 

In this regard, as indicated with respect to the evaluation of the Veteran's lumbar spine disability, above, the U78nited States Court of Appeals for Veterans Claims (Court) has held, that on a claim for a higher initial or increased rating, a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and thus, such claim remains in controversy where less than the maximum available benefit is awarded.  See AB, supra.  In so holding, however, the Court also cited to Hamilton v. Brown, 4 Vet. App. 528 (1993) for the proposition that a claimant may limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law.  See AB, 6 Vet. App. at 39.  To do so, the Court indicated that a claimant would have to clearly express an intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition.  See id.  

Here, in his October 2013 NOD, the Veteran specifically and unequivocally asserted that he was seeking a 70 percent evaluation for his psychiatric disorder.  There has been no argument by the Veteran that a rating greater than 70 percent is warranted at any time.  Thus, consistent with AB and Hamilton, the Board finds that the Veteran has limited his appeal to the issue of entitlement to a 70 percent rating for his service-connected psychiatric disorder.  As this issue is being granted in full below, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that with respect to a claim for an increased rating for an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart, supra.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, the Veteran has been assigned a 50 percent rating for PTSD under DC 9411.  However, the actual criteria for rating psychiatric disabilities other than eating disorders are set forth in a General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130.  

Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.   Id.

To warrant the next higher, 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  However, the symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130.

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

Psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Pursuant to the DSM-IV, a GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board notes that the revised DSM-5, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug. 4, 2014).  However, as this case was certified to the Board in November 2011, the DSM-IV applies.

Turning to the evidence of record, in March 2010, the Veteran underwent a VA PTSD program initial assessment.  During that assessment, he reported having nightmares of experiences in Iraq, depression, low motivation, flashbacks of dangerous experiences from Iraq, insomnia, racing thoughts, auditory hallucinations, avoidance, and fits of anger and rage (getting into altercations with others during which he loses contact with his reality/surrounding).  He reported that he was divorced, stating that he had a problem with trusting his spouse, and that they had poor communication.  He also reported that he had three children, who lived with their mother.  He also reported that he has three brothers and two sisters, with whom he had somewhat distant relationships with.  He also reported that he was currently living with his parents.  He also reported having some friends and few supports.  On examination, the psychiatrist noted that the Veteran was oriented (to person, place, and time); that his hygiene and grooming was appropriate; that his speech and language was coherent, relevant, and goal-directed; that no perceptual disturbances were detected; that insight and judgment were good; that thought processes were normal and coherent; and that he had no unusual thought content.  The psychiatrist noted that the Veteran's report of hearing things had to do with his flashbacks triggered by environmental stimuli.  The psychiatrist also noted that the Veteran denied having suicidal or homicidal ideation.  The psychiatrist assigned the Veteran a GAF score of 55.  The psychiatrist noted that the severity of the Veteran's psychiatric disorder was moderate (definite distress of functional impairment but functions satisfactorily with effort).

In May 2010, the Veteran underwent a VA mental disorders examination.  During that examination, he reported having auditory experiences (e.g., familiar male voices calling his name) two to four times a week of moderate severity, as well as depressed mood daily of mild to moderate severity.  He also reported that he slept only two to three hours a night, that he did not feel rested upon awakening most mornings, and that he felt unsafe while sleeping and the need to always remain alert.  He also reported having panic attacks daily of moderate severity.  He also reported that he was persistently worried about being injured or killed by others.  He also reported that he had a "fair" relationship with his parents.  He denied being currently in an intimate relationship, and described his relationship with his sons as distant.  He also denied having relationships with other family members presently.  He reported that he had some friends from the Army with whom he served, but that his interactions were mainly limited to phone correspondence.

On examination, the VA examiner noted that the Veteran's speech was spontaneous, clear and coherent; that he was oriented to person, time and place; that his thought process and content were unremarkable; that he had no delusions; that he had no hallucinations; that he had no inappropriate behavior; that there was no presence of homicidal or suicidal thoughts; that his impulse control was fair with no recent episodes of violence (Veteran stated that he limited his contact with others); that he was able to maintain minimum hygiene; that there were no problems with activities of daily living; and that his normal and immediate memory were normal but that his recent memory was mildly impaired (Veteran stated he is forgetful of dates (e.g., birthdays of his children) as well as other planned events).  The examiner opined that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms of the Veteran's mental disorder, but with generally satisfactorily functioning (routine behavior, self-care, and conversation normal).  The examiner elaborated by stating that the signs and symptoms of the Veteran's mental disorder were transient or mild, and decreased work efficiency (and ability to perform occupational tasks) only during periods of significant stress, evidenced by recurrent unexpected panic attacks, persistent worry about having such attacks or the resulting consequences of such attacks (e.g., losing control); and that the Veteran otherwise exhibited generally satisfactory functioning in his routine behavior, self-care, and communication.  The examiner assigned the Veteran a GAF score of 62.  

March 2011 VA mental health treatment notes reflect that the Veteran complained of having difficulty controlling anger, depression, anxiety, and decreasing ability to relate to people.  His subjective anger was described as 10 out of 10, or 10 violent outbursts per week.  He was also assigned a GAF score of 70.  He was also assessed as posing no threat to self or others.

April and August 2013 VA mental health treatment note show that the Veteran suffered anger management problems (subjective anger described as 8 out of 10, or 10 violent outbursts per week) and avoidance of thoughts/feelings associated with trauma.  He was also assigned a GAF score of 60.  He was also assessed as posing no threat to self or others.

In July 2013, the Veteran underwent another VA mental disorder examination.  During that examination, he reported that he was not sleeping at night, that he was only sleeping poorly for 2 hours during the daytime, and that he was having anxiety attacks once a day.  He also reported that he lived by himself, and that he isolated himself.  He also reported that he talked to his parent and had a good relationship with his mother, but that "I don't have a good relationship with anybody."  Upon examination, the VA examiner noted that the Veteran had the following psychiatric symptoms: anxiety, panic attacks more than once a week, chronic sleep impairment, anger, and irritability.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner assigned the Veteran a GAF score of 55.

In August 2013, during a VA psychotherapy session, the Veteran complained of being angry and irritable, being easily startled, having "blackouts" where he is violent, and having nightmares.  On examination, the psychiatrist noted that the Veteran was well groomed; that his speech was clear; that he had no delusions; that his thought process was goal-directed and linear; that he had no auditory or visual hallucinations; and that his theoretical judgement was good, but his insight was fair to poor.  The psychiatrist noted that the Veteran had chronic complaints of "short fuse" irritability and anger with revenge fantasies (not directed and not accompanied with intent).  The psychiatrist assigned the Veteran a GAF score of 61.

In November 2015, the Veteran presented for VA PTSD program assessment.  During this assessment, he reported that he had panic attacks, isolation, nightmares, withdrawal, and anxiety.  He stated that his anxiety was preventing him from taking care of things and impacting his daily functioning.  He also stated that he spent all day watching television and playing with soldier toys.  He denied having suicidal or homicidal ideations.  He also denied having delusions and auditory or visual hallucinations.  On examination, the mental health professional noted that the Veteran's speech was soft and normal in rate, prosody and volume; that his thought processes were logical and goal-directed; that he was oriented to person, place and time; and that judgment and insight were overall good.  The mental health professional also indicated that the Veteran's mental disorder was severe (caused considerable distress or functional impairment, and limited functioning even with effort).  

In February 2016, the Veteran underwent a VA PTSD examination.  During that examination, he reported feeling nervous and jumpy, that he could get mad with people, and that he had panic attacks.  He also reported that he was homeless from 2009 to 2010.  He also reported that he was currently living in his deceased parents' home with his sister.  He also reported that he was not in a romantic relationship. He also reported that he had a good relationship with his sons, who stop by and visit or call him.  Upon examination, the examiner noted that the Veteran had the following psychiatric symptoms: anxiety, irritability, panic attacks, and anger.  The examiner also noted that the Veteran had no psychosis or mania, as well as no suicidal or homicidal ideations or plans.  The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner assigned the Veteran a GAF score of 55.  

In June 2017, the Veteran underwent another VA mental disorders and PTSD examination. During that examination, he reported having anxiety (to include anxiety attacks), anger, alienation from people, depression, anxiety, sleep difficulty, occasional nightmares, and hypervigilance in crowds and around people.  He denied having any suicidal or homicidal ideation.  He reported that he lived with his sister, and that he had a distant relationship with her.  He also reported that he had a distant relationship with his brothers.  He also reported that he was estranged from his sons.  He also reported that he had two close friends.  Upon examination, the examiner noted that the Veteran's thoughts were logical and sensorium clear; that there was no evidence of any psychosis; and that he was oriented to person, place and time.  The examiner found that the Veteran experienced the following psychiatric symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Based on the foregoing, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, for the entire period under consideration, the Veteran's psychiatric symptoms have more closely approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or  mood, the criteria for the next higher, 70 percent rating.  

In this regard, the above-described evidence reflects that the Veteran has had symptoms and overall impairment that correspond to the symptoms listed in the rating criteria as examples of those of the type and extent, frequency and/or severity  (as appropriate) contemplated in the assignment of a 50 percent rating, as well as a 70 percent rating, under the General Rating Formula.  In particular, the Veteran's symptoms have included memory impairment, panic attacks more than once a week, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, near continuous panic and depression, impaired impulse control (such as unprovoked irritability with periods of violence), and difficulty in adapting to stressful circumstances.  Moreover, the Veteran has indicated that he has had significant difficulties socially due to his service-connected psychiatric disorder.  

The Board notes that medical professionals have described the severity of the Veteran's symptoms and the level of functional impairment resulting from such symptoms as moderate to severe, and, consistent therewith, the Veteran has been assigned GAF scores of 55 to 60, also indicative of moderate to severe overall functioning under the DSM-IV(during time frames during which GAF scores were still being assigned).  The Board emphasizes, however, that it is the symptoms shown, and not examiners' assessments of the severity of the disability or the assigned GAF scores that provide the primary basis for the assignment of a rating for psychiatric disability.  See 38 C.F.R. § 4.126.  As noted, in this case, those symptoms are indicative of a level of contemplated disability falling between the assigned 50 percent rating and the next higher 70 percent rating. 

Given all the above, the Board finds that evidence is, at least, relatively evenly balanced on the question of whether the Veteran's disability picture has more closely approximated the criteria for a 70 percent rating for the entire period under consideration.  As such, and with resolution of all reasonable doubt in favor of the Veteran, the Board finds that a 70 percent rating for the Veteran's service-connected psychiatric disorder is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-6 (1990).

As noted above, in this case, the award the 70 percent rating  represents the rating sought on appeal for the service-connected disability at issue.  The Board further finds that, in conjunction with the higher rating claim under consideration, the Veteran has not raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A 70 percent rating for PTSD (previously characterized as panic disorder without agoraphobia).is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

Unfortunately, the Board finds that further action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As previously mentioned, in September 2017, the Board most recently remanded the increased rating claim for chronic lumbar strain to the AOJ for further action.  More specifically, in light of the decision by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint)), the Board instructed the AOJ to arrange for the Veteran to undergo another VA examination for evaluation of his service-connected lumbar spine disability that included range of motion testing of the thoracolumbar spine (expressed in degrees) on both active motion and passive motion, and in both weight-bearing and non-weight-bearing (as appropriate).  The Board further instructed that if the VA examiner was unable to conduct the required testing or concluded that the required testing was not necessary, he or she should clearly so state, and explain why.  

A review of the claims file reveals that pursuant to the Board's September 2017 remand, the Veteran underwent a VA back (thoracolumbar spine) conditions examination in December 2017.  The report of that examination reflects that range of motion measurements were taken of the thoracolumbar spine, and that there was evidence of pain with weight-bearing.  In the report, the examiner remarked that Correia was not applicable to the spine, and later in December 2017, the examiner provided an addendum opinion in this regard, explaining that, "SPINE BEING A CENTRAL/AXIAL BONY STRUCTURE NOT FEASIBLE/AMENABLE TO ACTIVE OR PASSIVE ROM TESTING AS PAIRED EXTREMITY JOINTS."  However, the December 2017 examination report only included a single set of range of motion measurements for the thoracolumbar spine (in forward flexion, extension, right lateral flexion, left lateral flexion, right rotation, left rotation), and there is no indication as to whether such measurements were for active or passive motion, or in weight-bearing and non weight-bearing.  In addition, although the examiner explained in the December 2017 addendum opinion why range of motion measurement of the opposite undamaged joint could not be taken, to the extent that range of motion measurements were not taken in both active and passive motion, and in weight-bearing and nonweight-bearing, the examiner failed to explain why such measurements could also not be taken.  

Given the lack of all necessary findings as outlined by the Court in Correia and the Board in its September 2017 remand, the Board is unable to find substantial compliance with the Board's remand instructions.  Hence, another remand of this matter for a new examination is required.  See Stegall, 11 Vet. App. at 271.  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).  Notably, such an examination will also afford the examiner the opportunity to conduct a comprehensive review and provide retrospective opinion concerning the severity of the disability prior to and since December 18, 2015 (which will, in turn, aid VA in determining the propriety of the staged rating assigned).  See Chotta v. Peake, 22 Vet. App. 80 (2008) (obtaining a retrospective medical opinion may be necessary and helpful in certain cases).

Accordingly, the AOJ should arrange for the Veteran to undergo a VA examination by an appropriate physician to obtain appropriate testing results and clinical findings, as well as a retrospective opinion-based on full consideration of the Veteran's documented medical history and assertions, and which includes more detailed range of motion testing information, as referenced above-to assess the severity of the Veteran's service-connected lumbar spine disability throughout the pendency of this appeal.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claim for an increased rating.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

As for the TDIU claim, the Board notes that, inasmuch as resolution of the increased rating claim remaining on appeal may well have a bearing on the claim for a TDIU, the claims are inextricably intertwined and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As Board action on the claim for a TDIU would be premature, at this juncture, this matter is being remanded, as well.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record with respect to both  remaining claims on appeal is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Detroit, Michigan, and that records from those facilities dated through December 2017 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Detroit VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since December 2017, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records and/or employment records prior to January 1, 2016.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  The AOJ's adjudication of the increased ratings claim for chronic lumbar strain should include consideration of whether "any, or any further staged rating" of the disability is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Detroit VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since December 2017.  Follow the procedures of 38 C.F.R. § 3.159 as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records and/or employment records (prior to January 1, 2016).

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination, for evaluation of his service-connected lumbar spine disability, by an appropriate physician.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees) on both active motion and passive motion, and in both weight-bearing and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

In addition, based on examination results and the Veteran's documented medical history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Additionally, the examiner should identify and comment on the existence, frequency, or extent of, as appropriate, any neurological manifestation(s) of the Veteran's thoracolumbar spine disability.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

Finally, after examination of the Veteran and review of the his documented medical history and assertions, the examiner should provide a retrospective medical opinion addressing whether, at any point(s) pertinent to the February 2010 claim for increase, the record reflects any change(s) in the severity of the service-connected lumbar spine disability; and, if so, the approximate date(s) of each such change, and the severity of the disability on each date.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.
	
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal.  Adjudicate each claim in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority (to include, with respect to the increased ratings claim, consideration of whether any, or any further, staged rating of the disability is appropriate).

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran an SSOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


